Citation Nr: 0432858	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  97-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and arteriosclerotic heart disease, claimed in the 
alternative as undiagnosed illness manifested by chest pain.  

2.  Entitlement to a rating in excess of 10 percent for 
headaches, based on an initial grant of service connection.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, (including irritable bowel syndrome, hiatal hernia, 
and duodenitis), claimed in the alternative as undiagnosed 
illness manifested by diarrhea, constipation, and bloating.  

4.  Entitlement to service connection for dim vision, claimed 
in the alternative as undiagnosed illness.  

5.  Entitlement to service connection for light sensitivity, 
claimed in the alternative as undiagnosed illness.  

6.  Entitlement to service connection for chills, claimed in 
the alternative as undiagnosed illness.  

7.  Entitlement to service connection for rash on arms and 
neck, claimed in the alternative as undiagnosed illness.  

8.  Entitlement to service connection for multiple joints and 
muscle pains, claimed in the alternative as undiagnosed 
illness. 

9.  Entitlement to an increased rating for sprain of the 
thoracic spine, currently evaluated as 10 percent disabling.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.   

12.  Entitlement to service connection for somatization 
syndrome, claimed in the alternative as undiagnosed illness 
manifested by malaise, weakness of body and muscles, vague 
feeling of body discomfort, chronic fatigue, fevers, pain 
other than muscle and joint, muscle twitching, restless leg, 
leg cramps, swollen feet and ankles, cold feet and hands, 
shortness of breath, intolerance to heat and cold, night 
sweats, hot flashes, weight changes, fluid retention, and 
frequent hunger and thirst.  

13.  Entitlement to service connection allergic rhinitis, 
claimed in the alternative as undiagnosed illness manifested 
by frequent colds, nosebleeds, sinus congestion, frequent 
sore throats, frequent hoarseness, coated tongue, and ear 
popping.  

14.  Entitlement to service connection for right hand 
tingling claimed in the alternative as undiagnosed illness.  

15.  Entitlement to service connection for dysthymic 
disorder, claimed in the alternative as undiagnosed illness 
manifested by memory loss, confusion, lack of concentration, 
irritability, behavorial problems, anxiety attacks, and 
lowered libido.    

16.  Entitlement to service connection for impotence, claimed 
in the alternative as undiagnosed illness.  

17.  Entitlement to service connection for urinary problems, 
claimed in the alternative as undiagnosed illness.  

18.  Entitlement to service connection for insomnia, claimed 
in the alternative as undiagnosed illness manifested by sleep 
disturbance and difficulty sleeping.  

19.  Entitlement to service connection for itching eyes with 
redness and dryness, claimed in the alternative as 
undiagnosed illness.  

20.  Entitlement to service connection for myopia and 
presbyopia, claimed in the alternative as undiagnosed illness 
manifested by vision problems.  

21.  Entitlement to service connection for loss of sense of 
smell, claimed in the alternative as due to undiagnosed 
illness.  

22.  Entitlement to service connection for loss of sense of 
taste, claimed in the alternative as due to undiagnosed 
illness.  

23.  Entitlement to service connection of mild orthostasis, 
claimed in the alternative as undiagnosed illness manifested 
by dizziness.  

24.  Entitlement to service connection for vitiligo, claimed 
in the alternative as undiagnosed illness manifested by itchy 
dry skin and fungal infection.  

25.  Entitlement to service connection for actinic keratosis, 
claimed in the alternative as undiagnosed illness manifested 
by tumors, growth, cyst, and cancer.  

26.  Entitlement to service connection for easy bruising and 
poor wound healing claimed in the alternative as due to 
undiagnosed illness. 

27.  Entitlement to service connection for periodontitis, 
claimed in the alternative as undiagnosed illness manifested 
by bleeding gums and loose teeth.  

28.  Entitlement to service connection for multiple chemical 
sensitivity, claimed in the alternative as undiagnosed 
illness.  

29.  Entitlement to service connection for rectal blood and 
itching claimed in the alternative as undiagnosed illness.  

30.  Entitlement to service connection for flu-like symptoms, 
claimed in the alternative as undiagnosed illness.  

31.  Entitlement to service connection for motion sickness, 
claimed in the alternative as undiagnosed illness.  

32.  Entitlement to service connection for hair loss, claimed 
in the alternative as undiagnosed illness. 

33.  Entitlement to a rating in excess of 50 percent from 
August 7, 1995, to July 30, 1998, and in excess of 70 percent 
from July 31, 1998, to October 17, 2001, for post-traumatic 
stress disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July to August 
1976 and from November 1990 to May 1991.  The veteran served 
in the Southwest Asian Theatre of Operations during the Gulf 
War from December 30, 1990, to April 21, 1991.  The veteran 
retired from the Arkansas Army National Guard with over 20 
years of service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in January 1997 and February and 
July 2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

In a rating action dated in January 1997, the RO addressed 
issues 1 through 9.  In that rating action, the RO granted 
service connection for headaches, and assigned a 10 percent 
disability evaluation.  The remaining service connection 
claims due to undiagnosed illness and an increased rating for 
thoracic strain were denied.  

The veteran appealed the January 1997 determinations, 
including the assignment of the 10 percent disability 
evaluation for his headaches.  

In the February 2000 rating action, the RO adjudicated issues 
10 through 32.  In that determination, the RO denied the 
veteran's application to reopen claims of entitlement to 
service connection for depression and hypertension and denied 
the remaining issues.  The veteran appealed those matters.  

In its SSOC of July 2000, the RO styled one of the issues on 
appeal as entitlement to service connection for hypertension 
and coronary artery disease, even though the hypertension 
issue had originally been adjudicated on a new and material 
basis during the course of this claim.  As noted by the RO in 
its decision of February 2000, a rating action dated in March 
1993, the RO denied service connection for hypertension and 
notified the veteran of its determination within that same 
month.  However, the veteran did not file a notice 
disagreeing with the RO's denial of his claim within a year 
after notification of the denial.  The March 1993 claim 
became final; therefore, this matter should have been 
considered on a new and material evidentiary basis. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2003).  Service connection for coronary artery disease has 
been adjudicated on a separate and de novo basis.  Hence, the 
issues are separate and are properly styled on the title 
pages of this decision (see issues 1 and 11).

In July 2000, the RO granted service connection for PTSD and 
assigned a disability evaluation, which became effective in 
August 1995.  The veteran appealed the assignment of the 
initial 50 percent disability evaluation.  The veteran has 
disagreed with the initial ratings assigned for his headaches 
and PTSD; therefore, those issues are recharacterized as they 
appear on the cover page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  During the course of 
this appeal, in June 2002, the RO increased the rating for 
PTSD to 70 percent, effective July 31, 1998, and 100 percent, 
effective October 18, 2001.  The veteran is presumed to seek 
the maximum available benefit for his headaches and PTSD, and 
higher evaluation is available for PTSD prior to October 18, 
2001, and for his headaches.  Therefore, his claims for 
higher evaluations for those disabilities remain viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38(1993).

In a rating action dated in May 2003, the RO granted the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The RO's action was a full grant of the benefits 
sought, and there is no longer an outstanding issue of fact 
or law pertaining to that claim.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  

In April 2000, the veteran's representative indicated that 
the veteran was not claiming (and never had claimed) 
entitlement to service connection for myopia and presbyopia 
(issue numbered 20 on title page).  The Board notes that 
myopia and presbyopia are refractive errors of the eyes that 
are not eligible for service connection as a matter of law.  
See 38 C.F.R. § 3.303(c) (1997).  Accordingly, this issue 
(issue 20) is dropped from the current appeal as the Board 
considers it to have been properly withdrawn under 38 C.F.R. 
§ 20.204.  

During the course of the development of this claim, the 
veteran has repeatedly requested a hearing before a member of 
the Board.  He withdrew his request in a document received by 
the RO in June 2001.  

The Board notes that the claim is being remanded and will be 
addressed in the REMAND portion of the decision below.  The 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that with respect to issues 1 
through 12, the RO has not provided the veteran with VCAA 
notice requirements.  The veteran has not been informed of 
the information and evidence necessary to substantiate the 
claims and has not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he is responsible for submitting.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In order to ensure that 
the veteran receives due process, the Board finds that a 
remand is warranted.  

In addition, the Board notes that additional development with 
respect to the issues addressed below is warranted.

Outstanding Records
The record reflects that the veteran's service medical 
records and National Guard medical records are not complete.  
The report of the veteran's April 1991 separation from duty 
examination referred to an addendum regarding complaints and 
disorders since deployment.  However, this document is not of 
record.  In addition, the veteran asserts that he developed 
dental problems during service; however, the veteran's dental 
records have not been associated with the claims file.  The 
Board recognizes that the RO has made attempts to obtain the 
veteran's complete service and National Guard medical records 
as evidenced by requests for those documents in 1991 and 
1992.  In a March 2000 SOC, it was noted that requests were 
made for medical records of the veteran's the unit, 148th 
Evacuation Hospital, during his tour in Gulf War, and a reply 
dated in March 1999 provided that the records were not 
available at that facility and that the request should be 
sent to the Adjutant of the National Guard.  Thus, the Board 
is of the view that another attempt should be made to obtain 
the records.  (The veteran retired from Arkansas Army 
National Guard, in Northern Little Rock Arkansas, effective 
February 8, 1997.)  

The veteran asserts that he was forced to take disability 
retirement due to his cardiovascular disorder, fatigue, 
muscle discomforts, and psychological problems, including 
depression, nerves, irritability, and memory loss.  The 
record shows that the veteran is receiving disability 
retirement from VA, and the Social Security Administration 
(SSA) awarded the veteran disability benefits in January 
1996.  The record includes only the veteran's SSA award 
letter and a medical record report.  The Board notes that a 
copy of the SSA decision and supporting evidence are 
necessary.  With respect to the veteran's disability 
retirement, the Board notes that none of those documents are 
of record.  These records may contain evidence relevant to 
the veteran's claim and should be obtained.  See Murincsak v. 
Brown, 2 Vet. App. 363 (1992).  

Medical Opinions

Gastrointestinal Disorder 

The veteran asserts that he developed gastrointestinal 
symptoms including diarrhea, constipation, and bloating 
during his Gulf War service and that he has continued to 
experience the symptoms.  The medical evidence reflects the 
veteran was seen in May 1991, a few days after he completed 
his active duty in the Persian Gulf, for diarrhea of a 3 to 4 
day duration.  Post service medical records beginning in June 
1991 reflect complaints of diarrhea, constipation and, 
bloating.  Diagnoses include -irritable bowel syndrome 
(November 1994) and sliding hiatal hernia and duodenitis 
(September and November 1995).  However, a VA examiner in 
April 2002 stated that he did not have the expertise as a 
surgeon to determine whether the veteran has irritable bowel 
syndrome; however, the examiner indicated that he felt that 
the symptoms may be associated with the veteran's service-
connected PTSD.  

Given the medical evidence of chronic symptoms associated 
with irritable bowel syndrome and the April 2002 VA 
examiner's lack of expertise in this matter, the Board is of 
the view that a VA examination is warranted to determine the 
etiology of the veteran's diarrhea, constipation and 
bloating.  

Skin Disorders

The veteran asserts that he developed itchy dry skin and 
fungal infection, easy bruising, and pour wound healing on 
his skin as a result of exposure to chemical during his 
service in the Persian Gulf.  The records show that the 
veteran was exposed to chemical elements during his tour of 
duty in the Persian Gulf.  

An undated Persian Gulf examination report shows that the 
veteran had skin infections since deployment that required 
medical care.  VA treatment records dated from 1991 to 1999 
show skin rashes over various parts of the veteran's body 
including, his arms, sides, and neck.  Diagnoses included 
tinea versicolor, possible vascular tumors, and tinea pedis.  
VA outpatient treatment records dated in November 1991 show 
treatment for vitiligo.  The examiner noted that the 
veteran's vitiligo was possibly from chemicals.  In September 
1999, a VA examiner diagnosed the veteran as having actinic 
keratosies (precancerous lesions that are the result of 
extensive sun exposure over the years) and vitiligo vs. 
chemical leukoderma.  The examiner noted that the 
distribution of the lesions is consistent with either of the 
two entities.  The examiner noted that many chemicals, 
including phenos a photography developing equipment, can 
cause a chemical leudoderma.  The examiner stated that 
vitiligo was the more likely diagnosis.  

In light of the foregoing, the Board is of the view that a VA 
examination and opinion are warranted to determine the 
etiology of the veteran skin disorders.  

Thoracic Strain
During the course of this appeal, the regulations pertaining 
to spine disorders were changed, effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  This 
revision consists of a new rating formula encompassing such 
disability symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5242, with Diagnostic Code 5243 now 
embodying the recently revised provision of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

The RO has not considered the veteran's claim under under the 
amendments or advised the veteran of the amendments.  
Moreover, none of the veteran's examinations of record (most 
recent dated in 1996) addresses the symptomatology 
contemplated by the revised rating criteria.  As such, a new 
VA examination and adjudication of the veteran's claim under 
the new diagnostic criteria is warranted.  

Headaches
A VA examination is warranted to determine the severity of 
the veteran's service-connected headaches.  It appears that 
the most recent VA examination of the headaches was conducted 
in 1995.  As noted the veteran's appeal for an increased 
rating for his headaches is from an initial rating.  
Therefore, staged ratings must be considered in this case.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Malaise, weakness of body and muscles, vague feeling of body 
discomfort, chronic fatigue, fevers, pain (other than muscle 
and joint), muscle twitching, restless leg, leg cramps, 
swollen feet and ankles, cold feet and hands, shortness of 
breath, intolerance to heat and cold, night sweats, hot 
flashes, weight changes, fluid retention, frequent hunger and 
thirst 
Service medical records reflect that the veteran complained 
of leg cramps when examined for separation in April 1991.  
When examined by VA in April 2002, the veteran reported a 
litany of discomforts and symptoms.  It was noted that the 
veteran was being evaluated for complaints related to 
fibromyalgia and chronic fatigue syndrome.  Subjective 
symptoms included muscle aches, weight loss, episodes of 
fever, migratory joint pain and neuropsychological symptoms, 
sleep disturbance, fatigue, and depression.  At the 
conclusion of a physical examination, the examiner indicated 
that the examination was within normal limits, except for 
slightly elevated blood pressure.  The examiner stated that 
the symptoms involving irritable bowel syndrome, chronic 
fatigue syndrome, and fibromyalgia frequently overlapped.  
The examiner stated that the symptoms were sparse, but as a 
surgeon he was unable to fully address all questions 
involving the veteran's disorders.  He stated that he did not 
think that the veteran truly had any of the three syndromes, 
but rather was troubled with PTSD.  The examiner stated that 
he did not find objective evidence of the above syndromes, 
but suggested that an evaluation by a rheumatologist and 
gastroenterologist would be helpful.  

In light of these factors, the Board is of the view that a VA 
examination and opinion are warranted to determine the nature 
and possible etiology of the veteran's symptoms and 
disorders.  



Genitourinary Disorders:  Urinary Problems, Impotence 
The Board notes that the veteran has separate claims for 
impotence and urinary problems.  As these symptoms involve 
the genitourinary system, the Board has grouped them together 
for the purpose of this remand.  

In September 1999, the veteran complained of impotence over 
the last two to three years.  The veteran stated that he was 
able to obtain, but not sustain an erection.  The diagnosis 
was intermittent impotence with probable etiologies including 
psychotropic medications and hypertensive medications.  The 
Board notes that the veteran is service-connected for PTSD 
and is receiving medication for that disorder.  

A private medical record dated in November 1995 reveals that 
the veteran urinated three times a night.  A September 1999 
VA examination shows that the veteran complained of 
incomplete emptying, frequency, intermittency, weak stream, 
and nocturia.  At the conclusion of an examination and 
studies of the veteran's genitourinary system, the examiner 
diagnosed the veteran as having lower urinary tract symptoms, 
post void dribbling (normal for age).  The examiner indicated 
that the veteran's urinary complaints were probably secondary 
to his medications.  A VA October 1999 treatment records 
shows an assessment of trace hemuturia of questionable 
etiology and questionable overactive bladder.  Studies in 
October 1999 revealed trace blood and mucous in the urine.  
The report of a May 2000 VA Gulf War evaluation revealed 
benign prostatic hypertrophy.  The examiner noted that there 
was no precise etiology of the veteran's disorder.  

In light of fact, that VA examiners have suggested that 
veteran's urinary problems and impotence may be caused by 
medication (for which the veteran is taking for his service 
connected PTSD) and well as non service-connected 
disabilities including hypertension, the Board is of the view 
that VA examinations and opinions are required to determine 
the nature and etiology of the veteran's genitourinary 
disorders.  



Based on the foregoing, the claim is remanded to the RO via 
the AMC for the following:  

1.  The RO should contact the appropriate 
authorities and request the veteran's 
complete medical records, including 
dental records, of the veteran's periods 
of active duty from July to August 1976 
and November 1990 to May 199 and the 
veteran's National Guard service.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met with respect to the 
claims for service connection for chest 
pain due to undiagnosed illness and 
service connection for coronary artery 
disease and arteriosclertotic heart 
disease; a rating in excess of the 10 
percent for headaches, service connection 
dim vision due to undiagnosed illness, 
service connection for a gastrointestinal 
disorder, (including irritable bowel 
syndrome, hiatal hernia, and duodenitis), 
claimed in the alternative as undiagnosed 
illness manifested by diarrhea, 
constipation, and bloating, service 
connection for light sensitivity, service 
connection for chills due to undiagnosed 
illness, service connection for rash on 
arms and neck due to undiagnosed illness, 
service connection for multiple joints 
and muscle pains due to undiagnosed 
illness, and entitlement to an increased 
rating for sprain of the thoracic spine.   

3.  The RO should obtain the veteran's VA 
disability retirement records.  The RO 
should obtain Social Security 
Administration the records pertinent to 
the appellant's Social Security 
disability benefits awarded in January 
1996, as well as the medical records 
relied upon concerning that claim.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
VA examination to determine the nature 
and etiology of any gastrointestinal 
disorder including irritable bowel 
syndrome, hiatal hernia, or duodenitis, 
manifested by diarrhea, constipation, and 
bloating.  Send the claims folder to the 
examiner for 
review, and the examiner should indicate 
in writing that the claims folder has 
been reviewed.  All necessary studies 
should be conducted.  

The examiner should provide an opinion 
regarding the etiology of any 
gastrointestinal disorder, including 
irritable bowel syndrome, hiatal hernia, 
or duodenitis, manifested by diarrhea, 
constipation, and bloating found by 
responding to the following:  is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any gastrointestinal disorder manifested 
by diarrhea, constipation, or bloating 

?	was caused by the veteran's period 
of service in the Persian Gulf from 
December 30, 1990, to April 21, 1991 
or 

?	was caused or aggravated (i.e. 
increased in disabililty) as a 
result of the veteran's service-
connected PTSD, 

?	or whether his symptoms may be 
manifestations of undiagnosed 
illness.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA orthopedic 
examination to determine the severity of 
the veteran's service-connected thoracic 
strain.  Send the claims folder to the 
examiners for review.  All necessary tests 
should be accomplished.  The examiners 
should comment on the following:  

a.  The examiner should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's service-
connected thoracic strain.  The examiner 
should conduct all indicated tests and 
studies, to include X-rays.  The examiner 
should conduct range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  

b.  The examiner must perform tests of 
joint movement against varying resistance 
of the thoracic spine.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use must also be 
described by the examiner.  The examiner 
must identify any objective evidence of 
pain or functional loss due to pain of 
the thoracic spine.  The examiner must 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  

c.  The examiner should specifically 
identify all evidence of thoracic spine 
to include whether there is listing of 
whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion; or whether 
there is muscle spasm on extreme forward 
bending. 

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination to determine the severity of 
the veteran's service-connected 
headaches.  Send the claims folder to the 
examiners for review.  All necessary 
tests should be accomplished.  The 
examiner should describe the frequency 
and duration of the veteran's headaches 
and the impact of such impairment on the 
veteran's employability.  All clinical 
findings should be reported in detail.  

7.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a rheumatology 
examination  (and any follow up 
examination considered necessary by the 
examiner) to determine the nature and 
etiology of the veteran's cluster of 
multisymptom complaints of malaise, 
weakness of body and muscles, vague 
feeling of body discomfort, chronic 
fatigue, fevers, pain (other than muscle 
and joint), muscle twitching, restless 
leg, leg cramps, swollen feet and ankles, 
cold feet and hands, shortness of breath, 
intolerance to heat and cold, night 
sweats, hot flashes, weight changes, 
fluid retention, frequent hunger and 
thirst.  Send the claims folder to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed.  All necessary tests should be 
accomplished.  The examiner is requested 
to provide an opinion regarding the 
etiology of the disorder by addressing 
the following:  

?	The examiner should state whether 
the symptoms are the manifestation 
of an undiagnosed illness, or,

?	The examiner should state whether 
the symptoms caused or aggravated 
(i.e. increased in disability) by a 
service-connected disability, or 

?	The examiner should state whether 
the symptoms are the manifestation 
of a known clinical diagnosis, of 
so, the examiner should state 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
the clinically diagnosed illness is 
related to the veteran's service in 
the Persian Gulf from December 30, 
1990, to April 21, 1991, or was 
cause or aggravated by a service-
connected disability.  

8.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
genitourinary examination to determine 
the nature and etiology of the veteran's 
impotence and urinary problems.  Send the 
claims folder to the examiners for 
review, and the examiner should indicate 
that the claims file was reviewed.  All 
necessary tests should be accomplished.  
The examiner is requested to provide an 
opinion regarding the etiology of the 
disorders by addressing the following:  

a.  As to the impotence, the examiner is 
requested to state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
veteran's impotence is related to the 
veteran's service in the Persian Gulf 
from December 30, 1990, to April 21, 
1991, or was cause or aggravated by a 
service-connected disability.  

b.  As to the veteran's urinary problems, 
the examiner should state whether the 
symptoms are the manifestation of an 
undiagnosed illness, or,

?	The examiner should state whether 
the veteran's urinary problems were 
caused or aggravated (i.e. increased 
in disability) by a service-
connected disability, or 

?	The examiner should state whether 
the veteran's urinary problems are 
the manifestation of a known 
clinical diagnosis, of so, the 
examiner should state whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
the clinically diagnosed illness is 
related to the veteran's service in 
the Persian Gulf from December 30, 
1990, to April 21, 1991, or was 
caused or aggravated by a service-
connected disability.  

9.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination to determine the nature and 
extent of the veteran's skin disorder(s).  
Send the claims folder to the examiners 
for review, and the examiner should 
indicate that the claims file was 
reviewed.  All necessary tests should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's skin disorder(s) is related 
to veteran's period of service during the 
Gulf War.  

10.  The RO should the claims file and ensure 
that all necessary notice and development has 
been undertaken. If any development is 
incomplete, undertake appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 268 
(1998).  

11.  The RO should then readjudicate the issues on 
appeal.  

12.  If the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




